DETAILED ACTION – ALLOWABILITY NOTICE

This office action is in response to the remarks and amendments filed on 12/18/20.    Claims 1-23 and 6-13 are allowed.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leo Lenna on 3/12/2021.
Examiner has amended the application in accordance with MPEP §1302.04, which states “An examiner’s amendment may be used to correct informalities in the body of the written portions of the specification as well as all errors and omissions in the claims.”
The application has been amended as follows: 
Cancel claims 15-20.





REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance:  Applicants’ invention is directed toward a surgical table with movement capabilities of the lower body support structures.  The invention is directed translation structures that are configured to be slidably coupled with a central support structure (as best seen in Applicant’s Figs. 18 and 22A), and which provide both horizontal and vertical movement (as best seen in Applicant’s Figs. 36-38).  While the prior art includes similar surgical tables that provide similar horizontal and vertical movement, the claimed invention provides this movement with specific structures that are not found in the prior art, including inter alia, inner and outer translation structures within the lower body translation and rotation structure, and thereby provides movement that cannot be exactly replicated by the prior art.  Therefore, the claimed combination of structures is not found in the prior art, nor would it be obvious to combine any multiple references in a manner that would yield the claimed invention, and additionally the claimed combination of structures provides functionality that is not found in the prior art.

CONCLUSION

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MYLES A THROOP/Examiner, Art Unit 3673